MEMORANDUM****
In 2006, Antoinette Maiwurm appealed the denial of disability insurance benefits and supplemental security income, arguing that the administrative law judge (ALJ) did not properly consider her treat*165ing and examining physicians’ opinions relating to the impact of her mental health on her ability to work. After filing her notice of appeal, Maiwurm died. Maiwurm’s death mooted her Title XVI claim for SSI benefits. See Parra v. Astrue, 481 F.3d 742, 745 (9th Cir.2007).
Although the ALJ erred in failing to address portions of the treating and examining physicians’ opinions, we conclude that with respect to Maiwurm’s remaining disability claim such error was harmless for the reasons stated by the magistrate judge. We therefore affirm the denial of disability insurance benefits.
AFFIRMED.

 ThiS disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.